DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/8/2022.
Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/2/2022 and 6/8/2022 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In the 7th line of claim 2, a comma should exist after the limitation of while the degenerating flag is turned on to improve readability.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Konomi et al. (US 2017/0184042 A1), hereinafter Konomi, in view of Suzuki et al. (US 6,333,612 B1), hereinafter Suzuki.
Claim 1
Konomi discloses the claimed control device (i.e. powertrain control module (PCM) 60, depicted in Figure 4), comprising one or more processors (i.e. torque controlling unit 65) configured to acquire a requested acceleration and an ending information indicating an end of a deceleration control (see ¶0076, with respect to Figure 7(a), regarding that at timing t21, the accelerator pedal is depressed to generate a signal for switching the vehicle in a decelerating mode to an accelerating mode).
The existence of modes in Konomi may reasonably teach that the “requested acceleration” and “ending information” is acquired from a driving assist system, given that modes of vehicle operation are commonly known to assist driving. However, if this feature is not clearly taught by Konomi, it would be obvious to modify the system of Konomi, such that the operation of switching from a decelerating mode to an accelerating mode is performed with the aide of a driving assist system, in light of Suzuki.
Specifically, Suzuki teaches a similar control device that operates in various modes including deceleration mode (similar to the deceleration control taught by Konomi) (see col. 8, lines 51-55). Similar to Konomi, Suzuki teaches that the accelerator pedal is depressed (similar to the requested acceleration taught by Konomi) for exiting the deceleration mode (similar to the ending information indicating an end of a deceleration control taught by Konomi) and transitioning to cruise mode or assistance mode (see col. 11, lines 33-54, with respect to Figure 4), where the assistance mode is defined as accelerating the vehicle (see col. 3, lines 60-65). Due to the defined operation of the modes of Suzuki performing various forms of driving assistance, Suzuki teaches that the accelerator pedal state and indication for exiting deceleration mode are acquired from a driving assist system (i.e. drive mode determining device 11) in the determination of the mode in steps S1, D31, and S32 of Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Konomi, such that the requested acceleration and ending information is acquired from a driving assist system, in light of Suzuki, with the predictable result of improving drivability by providing a control apparatus that is capable of responding to driver instructions to accelerate or decelerate the vehicle (col. 1, lines 12-16, col. 1, line 65-col. 2, line 4 of Suzuki).
Konomi further discloses that the processor is configured to
control a powertrain based on the requested acceleration (see ¶0077, regarding that torque controlling unit 65 controls the engine torque at timing t21 in response to the accelerator pedal depression); and 
prohibit the powertrain from generating a driving force that is larger than a current lower limit torque when the ending information is acquired (see ¶0077, regarding that the torque controlling unit 65 limits an increase in engine torque and functions to apply a minimum necessary engine torque at the timing t21).
Claim 4
The combination of Konomi and Suzuki disclose the claimed control method performed by one or more processors, as described in the rejection of claim 1.
Claim 5
The combination of Konomi and Suzuki disclose the claimed non-transitory storage medium storing instructions that are executable by one or more processors (see ¶0053 of Konomi) and that cause one or more processors to perform functions described in the rejection of claim 1.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Konomi, taken alone or in combination, does not teach that the claimed one or more processors are configured to 
acquire a lower limit value of a torque that the powertrain is allowed to output; 
turn on a degenerating flag when the one or more processors acquires the ending information; and 
while the degenerating flag is turned on compare the requested acceleration with an acceleration determined based on the lower limit value of the torque that the powertrain is allowed to output and prohibit the powertrain from generating the driving force that is larger than the lower limit value of the torque, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention. Claim 3 contains allowable subject matter due to its dependence on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661